     Case 3:17-cv-00986-BAS-AGS Document 221 Filed 03/05/21 PageID.9942 Page 1 of 3



1
      Todd M. Friedman (SBN 216752)
2     Adrian R. Bacon (SBN 280332)
      Meghan E. George (SBN 274525)
3
      Thomas E. Wheeler (SBN 308789)
4     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
5
      21550 Oxnard St. Suite 780,
      Woodland Hills, CA 91367
6     Phone: 877-206-4741
7     Fax: 866-633-0228
      tfriedman@attorneysforconsumers.com
8
      abacon@attorneysforconsumers.com
9     mgeorge@toddflaw.com
10
      twheeler@toddflaw.com
      Attorneys for Plaintiff
11

12                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF CALIFORNIA
13

14    JOHN MCCURLEY AND DAN                      )   Case No. 17-cv-986 BAS (AGS)
      DEFOREST, INDIVIDUALLY AND                 )
15
      ON BEHALF OF ALL OTHERS                    )   PLAINTIFFS’ NOTICE OF
16    SIMILARLY SITUATED,                        )   WITHDRAWAL OF PLAINTIFFS’
17
                                                 )   MOTION FOR ORDER TO SHOW
                   Plaintiffs,                   )   CAUSE WHY ROYAL SEAS
18                                               )   CRUISES, INC. AND GREENSPOON
19                     v.                        )   MARDER LLP SHOULD NOT BE
                                                 )   HELD IN CONTEMPT FOR
20
      ROYAL SEAS CRUISES, INC.,                  )   REFUSING TO PAY SANCTIONS
21                                               )   ORDERED BY THE COURT
                   Defendant.                    )
22

23          TO THE COURT CLERK, DEFENDANT, AND ITS COUNSEL OF
24    RECORD:
25          On February 18, 2021, Plaintiffs John McCurley and Dan Deforest
26    (“Plaintiffs”) filed their Motion For Order To Show Cause Why Royal Seas
27
      Cruises, Inc. And Greenspoon Marder LLP Should Not Be Held In Contempt For
28
          PLAINTIFFS’ NOTICE OF WITHDRAWAL OF PLAINTIFFS” ORIGINAL MOTION TO STRIKE WITNESS

      DECLARATIONS, FOR RESTRAINING ORDER, FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF

                                             COUNSEL - 1
     Case 3:17-cv-00986-BAS-AGS Document 221 Filed 03/05/21 PageID.9943 Page 2 of 3



1
      Refusing To Pay Sanctions Ordered By the Court. [Dkt. 217]. Plaintiffs hereby
2
      withdraw their Motion without prejudice.
3

4
                          Respectfully submitted this 5th Day of March, 2021.
5
                                             By: s/Todd M. Friedman
6                                               TODD M. FRIEDMAN
7
                                                Law Offices of Todd M. Friedman, P.C.
                                                Attorney for Plaintiffs
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
          PLAINTIFFS’ NOTICE OF WITHDRAWAL OF PLAINTIFFS” ORIGINAL MOTION TO STRIKE WITNESS

      DECLARATIONS, FOR RESTRAINING ORDER, FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF

                                             COUNSEL - 2
     Case 3:17-cv-00986-BAS-AGS Document 221 Filed 03/05/21 PageID.9944 Page 3 of 3



1
      Filed electronically on this 5th Day of March, 2021, with:
2

3     United States District Court CM/ECF system
4
      Notification sent electronically via the Court’s ECF system to:
5

6
      Honorable Cynthia A. Bashant
      United States District Court
7     Southern District of California
8
      And all Counsel of Record on the electronic service list.
9

10

11
      This 5th Day of March, 2021.

12
      s/Todd M. Friedman
13    Todd M. Friedman
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
          PLAINTIFFS’ NOTICE OF WITHDRAWAL OF PLAINTIFFS” ORIGINAL MOTION TO STRIKE WITNESS

      DECLARATIONS, FOR RESTRAINING ORDER, FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF

                                             COUNSEL - 3
